DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to final Office action dated 02/28/2022 (“02-28-22 FOA”), Applicant filed remarks and canceled independent claim 1 and amended claims 2, 6, 10 and 11 in after-final reply dated 04/26/2022 (“04-26-22 AF-Reply”). 
Reasons for Allowance
Claims 2-12, 14 and 16-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicant’s cancelation of independent claim 1 has rendered moot the prior art rejection based at least in part on Ito, Nakamura and Okuma as set forth under line item number 1 of the 02-28-22 FOA. 
New independent claims 2, 6, 10 and 11 are allowed, because they have been rewritten in independent form including the limitations from now canceled parent claim 1 as set forth under line item number 2 of the 02-28-22 FOA. 
Claims 3-5 and 7-9 are allowed, because each group depends of their respective allowed independent claim 2 or 6.
Claims 12, 14 and 16-21 are allowed, for reasons as set forth under line item numbers 3-4 of the 02-28-22 FOA. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
05 May 2022
/John P. Dulka/Primary Examiner, Art Unit 2895